Title: From Alexander Hamilton to James Bruff, 5 March 1799
From: Hamilton, Alexander
To: Bruff, James


          
            Sir,
            New York March 5. 1799
          
          The Secretary at War has transmitted me copy of your letter to him of the 15th of January, in order that such proceedings may be had upon the subject of it as the nature of the case may be found to require.
          The very serious charges you have preferred against Major Rivardi, make me desirous in my opinion, render an interview with you necessary. I request therefore that you will immediately repair to New York & when arrived will call upon me
          With consideration
        